DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute abstract filed 03/15/2021 has been entered.

The substitute specification filed 5/12/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The amended specification contains new matter.

The use of the term Velcro™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, line 11, “top left corner.”
Claim 1, line 14, “top right corner.”

Drawings
The amended drawings were received on 05/12/2021. These drawings are acceptable.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).  
Claim 1, lines 4 and 7, “rear side panel.”
Claim 4, lines 2-3, “buttons, snaps, velcro.”

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 17, “An handbag enclosure protective cover,” should read “A handbag enclosure protective cover.”
Claim 1, line 21, “The handbag’s inner pockets are formed by affixing liner to the interior panel the pockets”, should read, “The handbag’s inner pockets are formed by affixing liner to the interior panel, and the pockets.”
Claim 1, line 22, “of any handbag and pure”, should read, “of any handbag or purse.”
Claim 4, line 1, “An handbag enclosure protective cover,” should read “A handbag enclosure protective cover.”
Claim 5, lines 1-2, “said a panel”, should read “said panel.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Claims 2-5 are also rejected by virtue of dependence on claim 1. Some examples are detailed below:
Use of periods as punctuation within the claim.
Line 24, “The present invention pertains to an enclosure protective cover for a handbag…”

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “enclosure protective cover” in claims 1-5 are used to mean “the enclosure protective cover secures the hair extensions and hair bundles in the cavity of the handbag” while the accepted meaning is “a pocket.” The term is indefinite because the specification does not clearly redefine the term.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “handbag enclosure protective cover”, and the claim also recites “polyurethane mesh handbag enclosure protective cover”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-5 are also rejected by virtue of dependence on claim 1.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “affixing polyurethane mesh, silk, satin attached to the elongated zipper, buttons, snaps, Velcro™”, and the claim also recites “the handbag’s inner pockets are formed by affixing liner to the interior panel”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-5 are also rejected by virtue of dependence on claim 1.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a handbag, purse, tote bag, crossbody, backpack, weekender”, and the claim also recites “a handbag” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1 recites the limitation "The handbag’s inner pockets” in line 21. There is insufficient antecedent basis for this limitation in the claim. Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claims 1 and 4 contain the trademark/trade name Velcro™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fastener, and accordingly, the identification/description is indefinite. Claims 2-3, and 5 are also rejected by virtue of dependence on claim 1.

The term “top left corner” in claim 1, line 11, is a relative term which renders the claim indefinite. The term “top left corner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation “top left corner” will be interpreted as the zipper being in proximity to an upper corner of a bag. Claims 2-5 are also rejected by virtue of dependence on claim 1.

The term “top right corner” in claim 1, line 11, is a relative term which renders the claim indefinite. The term “top right corner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation “top right corner” will be interpreted as the zipper being in proximity to an upper corner of a bag. Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim, wherein lines 18-19, the applicant claims the limitation “polyurethane mesh, silk, satin attached to elongated zipper, buttons, snaps, Velcro™, but not limited to these materials.” Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim, wherein lines 22-23, the applicant claims the limitation “Attached to the interior pockets elongated zippers, snaps, buttons, Velcro, securing hair bundels in the pocket of any handbag and pure.” Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim, wherein lines 24-25, the applicant claims the limitation “cover for a handbag, purse, tote bag, crossbody, backpack, weekender.” Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1, lines 4-5, claims the limitation, “an elongated zipper forms a closed handbag and purse.” In light of the disclosure, it is unclear to the examiner if the applicant intends to distinguish a purse from a handbag. Wherein the specification the applicant discloses “There are unsuspected contents transported in a woman's purse or handbag”; for examination purposes, “a closed handbag and purse”, will be interpreted as “a closed handbag or purse.” Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1, line 9, claims “the interior left panel and interior right panel”, whereas lines 11 and 14, claim “the front interior panel”, and “the back panel”. It is unclear to the examiner if these limitations are intended to be equivalent within the scope of the claims. For examination purposes they will be interpreted as the same components. Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1, Line 16, claims the limitation “A handbag comprising a front interior panel and back interior panel the exterior zipper opens and exposes both panels of said handbag.” It is unclear to the examiner if the applicant is referring to the previously claimed handbag or introducing a new handbag to the claim. For examination purposes, the limitation will be interpreted as the handbag previously claimed. Claims 2-5 are also rejected by virtue of dependence on claim 1.

The scope of claim 1 in regards to limitations such as “front exterior panel”, “front interior panel”, “back exterior panel”, and “back interior panel” are unclear, as applicant also references “front panel”, “back panel”, and “both panels”. It’s unclear to the examiner where the claimed limitations are drawn to an interior panel or exterior panel. Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim 1, line 21, claims the limitation “The handbag’s inner pockets are formed by affixing liner to the interior panel”. It is unclear to the examiner which interior panel the applicant is referring to. For examination purposes, the limitation will be interpreted as “The handbag’s inner pockets are formed by affixing a liner to an interior panel.” Claims 2-5 are also rejected by virtue of dependence on claim 1.

The term “defined portion” in claim 4 is a relative term which renders the claim indefinite. The term “defined portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes limitation “wherein the cover extends over the length of a defined portion of the interior of said elongated zipper” will be interpreted as the pocket being contained within a length of the handbag.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-5, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Roegner (US 20020096409 A1), in view of Xingying (https://www.polyurethanescreenmesh.com/screenmesh/polyurethane-fine-screen-mesh.html).

	Regarding Claim 1, Roegner teaches a handbag enclosure protective cover for securing hair extensions, hair bundles, braids, locs, twist, wigs, in a handbag, purse, crossbody, backpack, weekender, said handbag enclosure protective cover comprising:
A front exterior panel (12), a back exterior panel (14), a rear side panel (20) attached with an elongated zipper (34) forms a closed handbag (10) and purse. (Fig. 2; [0020], [0022])
An exterior elongated zipper (34) attached between the front panel (12) and back panel (14) creating a side zipper (34) that runs to a rear side panel (20) of said handbag (10).
 An elongated exterior zipper (34) for opening to expose the interior (wherein Roegner teaches “for forming each of the half shells into the primary receptacle”) of said handbag (10). (Fig. 2; [0020], [0022])
Said handbag (10) when opened exposed the interior left panel (18) and interior right panel (16). (Fig. 2; [0020], [0022])
A mesh handbag enclosure protective cover ((46) wherein Roegner teaches the use of “a transparent material, such as vinyl for an interior pocket”, and further teaches use of mesh for a pocket (58))  attached to an elongated zipper (48) of the front interior panel (16) opens from the top left corner (which can be seen in Fig. 2) exposing the interior cavity (wherein Roegner teaches “for forming each of the half shells into the primary receptacle”) of the said handbag used for stowing hair extensions and hair bundles. (Figs. 2-3; [0020], [0022] – [0023])
 A mesh handbag enclosure protective cover ((46) wherein Roegner teaches the use of “a transparent material, such as vinyl for an interior pocket”, and further teaches use of mesh for a pocket (58)) attached to an elongated zipper (48) of the back panel (18) opens from the top right corner (which can be seen in Fig. 2) exposing the interior cavity (wherein Roegner teaches “for forming each of the half shells into the primary receptacle”) of the said handbag used for stowing hair extensions and hair bundles.  (Figs. 2-3; [0020], [0022] – [0023])
The handbag (10) comprising a front interior panel (18) and back interior panel (16) the exterior zipper (34) opens and exposes both panels of said handbag (10). (Fig. 2; [0020], [0022])
A handbag enclosure protective cover (46) formed in the interior of the handbag affixing a mesh, silk, satin attached to elongated zipper (48), buttons, snaps, Velcro™, but not limited to these materials a defining portion of the handbag (10) is enclosed securing hair extensions and hair bundles within the cavity of the handbag.  (Wherein the handbag as taught by Roegner is capable of carrying accessories). (Fig. 2; [0020], [0022])
The handbag's (10) inner pockets (46) are formed by affixing liner (wherein Roegner teaches the use of mesh for a panel defining interior pockets) to the interior panel the pockets (46) are used for stowing hair extensions and hair bundles. Attached to the interior pockets elongated zippers, snaps, buttons, velcro securing hair bundles in the pocket of any handbag and purse. (Wherein the handbag as taught by Roegner is capable of carrying accessories). (Fig. 2; [0020], [0022])
The present invention pertains to an enclosure protective cover (46) for a handbag (10), purse, tote bag, crossbody, backpack, weekender, and such cover, secures hair extensions, hair bundles, braids, twist, locs, wigs, within the cavity of the purse (10), utilizing the interior space and having organization. (Wherein the handbag as taught by Roegner is capable of carrying accessories). (Fig. 2; [0020], [0022])

	Roegner does not teach a mesh comprised of polyurethane.

	Xingying further teaches that a mesh may be comprised of polyurethane.

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag enclosure protective cover, and provide for it to be comprised of a polyurethane mesh as taught by Xingying. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to utilize a polyurethane mesh for a material, in order to ensure good abrasion resistance and durability for the protective cover.

	Regarding Claim 2, Roegner, modified above, teaches all of the elements of the invention described in claim 1 above.
	 Roegner further teaches wherein a mesh (wherein Roegner teaches the use of mesh for a panel (18) defining interior pockets), with no limitations to this material, an elongated zipper (48) attached on said handbag enclosure protective cover (18). (Figs. 2-3; [0020], [0022] – [0023])

	Roegner does not teach a mesh comprised of polyurethane.

	Xingying further teaches that a mesh may be comprised of polyurethane.

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag enclosure protective cover, and provide for it to be comprised of a polyurethane mesh as taught by Xingying. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to utilize a polyurethane mesh for a material, in order to ensure good abrasion resistance and durability for the protective cover.

	Regarding Claim 3, Roegner further teaches a handbag wherein the enclosure protective cover secures hair extensions, hair bundles, twist, locs, braids, wigs, in the cavity of the handbag. (Wherein a pocket (18) as taugh by Roegner is capable of securing hair extensions, hair bundles, twist, locs, braids, wigs, in the cavity of the handbag (10)). (Figs. 2; [0020], [0022])

	Regarding Claim 4, Roegner further teaches wherein the cover (46) extends over the length of a defined portion of the interior of said elongated zipper (48), buttons, snaps, velcro, with no limitations of these materials, the handbag enclosure protective cover secures hair extensions and hair bundles in the cavity of the handbag. (Wherein the cover (46) extends over a defined portion of the interior of said elongated zipper (48), and is capable of securing hair extensions and hair bundles in the cavity of the handbag (10). (Figs. 2; [0020], [0022])

	Regarding Claim 5, Roegner further teaches wherein said panel (46) lined with fabric form pockets (46) for stowing hair extensions and hair bundles. (Wherein a pocket (18) as taugh by Roegner is capable of securing hair extensions, hair bundles, twist, locs, braids, wigs, in the cavity of the handbag (10)). (Figs. 2; [0020], [0022])

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Shor et al. (US 20120145499 A1), teaches a carrying case with a mesh interior pocket.
Batres et al. (US 20130206628 A1), teaches a hair carrier bag.
Ardvison et al. (US 20180200987 A1), teaches the use of polyurethane in a mesh fabric.
Wahl (https://www.amazon.com/Wahl-Professional-Travel-Storage-90728/dp/B074JHJRLB), teaches a travel storage case with a mesh interior pocket.
GOX (https://www.amazon.com/GOX-Toiletry-Ultra-Light-Cosmetic-Large-Capacity/dp/B01I30DJG0), teaches a travel toiletry kit with a mesh interior pocket.
HSU (https://www.amazon.com/dp/B07XNWC6ZB), teaches a carrying case with a mesh interior pocket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733